DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 and 28-44 in the reply filed on 10/18/22 is acknowledged. Claims 45-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
The instant application is a national stage entry of PCT/NZ18/050132, filed 9/23/2018. Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119 (a)-(d) to UK application 1715930.2, filed on 9/30/2017.

Claim Interpretation
Claims 1 and 41 recite “keratinocyte growth accelerator factor”. The term “keratinocyte growth accelerator factor” is not defined in the disclosure and is not a recognized term of the art. Therefore, the broadest reasonable interpretation of this term will be any component or additive that will increase keratinocyte growth relative to untreated cells, including growth factors, peptides, hormones, vitamins, minerals, toxins, lipids, carbohydrates, and small molecule drugs. 
Claim 28 recites “high-glucose DMEM”. This term is not defined in the disclosure, but high-glucose DMEM is accepted within the art as DMEM having a glucose concentration of 4.5 g/l (See Thermo Fisher webpage capture, 2015).

Claim Objections
Claim 44 is objected to because of the following informalities: “IOO” in line 2 should be replaced with “100” (“0.1 to 100[[IOO]]”). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 28-40 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to a cell culture medium consisting of DMEM, Ham’s F-12, serum, KGF, and one or more antibiotics and/or antimycotics, with the optional addition of a keratinocyte growth accelerator factor that is not cholera toxin.  Keratinocyte growth accelerator factor is a genus of molecules. Dependent claims 28-40 and 44 depend from claim 1 and have the same scope.
To satisfy the written description aspect of 35 U.S.C. 112(a) for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., by structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics; or (2) a representative number of species within the genus must be disclosed. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In giving the term “keratinocyte growth accelerator factor” its broadest reasonable interpretation, the numbers and types of compounds that could be considered to accelerate the growth of keratinocytes is extraordinarily great, including growth factors, peptides, hormones, vitamins, minerals, toxins, lipids, carbohydrates, and small molecule drugs. Applicants’ disclosure of such compounds is limited to cholera toxin and ROCK inhibitors. 
Regarding disclosure of identifying characteristics of the claimed compounds, a review of the specification fails to provide a definition of what structural characteristics of keratinocyte growth accelerator factors the compounds encompassed by the current claims must have. Applicants have not identified any particular core chemical structure or function (along with a correlation between function and a specific structure) of growth accelerator factors that must be shared by all compounds; thus, one of ordinary skill in the art would not immediately envisage all keratinocyte growth accelerators factors, as currently claimed. Therefore, the applicants have not disclosed the identifying characteristics of the claimed compounds. 
Furthermore, regarding disclosure of a representative number of species within the genus, the applicants have disclosed only cholera toxin and ROCK inhibitors as species. While the specification offers a number of individual ROCK inhibitors, these compounds target the same enzyme, increasing cell growth in the same manner. Thus, ROCK inhibitors can be considered to comprise a single species of keratinocyte growth accelerator factor. Disclosure of so few species does not constitute a representative number for such a broad genus as is encompassed by the breadth of “keratinocyte growth accelerator factors”. Therefore, the applicants have not disclosed a representative number of species to demonstrate that the applicants were in possession of the full genus of compounds as claimed, as the limited number of exemplary compounds disclosed are not representative of the broad genus of compounds which are encompassed by the claims. Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 28-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 recites “keratinocyte growth accelerator factor”, which is not defined in the disclosure. Therefore, the metes and bounds of the claimed subject matter are unknown. Dependent claims 28-40 and 44 are rejected on the same basis.  
Claim 29 recites “mammalian, for foetal bovine serum”, the meaning of which is unclear.
Regarding claims 30, 38-41, and 44, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Dependent claims 42-43 are rejected on the same basis.
Regarding claims 30 and 43-44, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 31, 38, and 44, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Dependent claims 32-35 are rejected on the same basis. 
Claim 44 recites the limitation "the ROCK inhibitor" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 29-32, 34-35, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. (US 7816133 B2).
Regarding claims 1, 31-32, and 34-35: Gibbs et al. teach a medium for culturing skin cells can comprise preferred components DMEM, F12, serum, “growth factors”, vitamin C, hydrocortisone, insulin, and one or more antibiotics (See ¶0042). The antibiotics taught are penicillin, streptomycin, ampicillin, or a combination thereof. “Growth factors” are defined as “all substances which stimulate optimal growth and differentiation of the epithelial layer”, and include KGF; thus, all growth factors disclosed by Gibbs et al read on “keratinocyte growth accelerator factors”. Vitamin C, hydrocortisone, and insulin also all read on “keratinocyte growth accelerator factors” because they also support growth of keratinocyte cells. Thus, Gibbs et al. renders obvious  a culture medium consisting of the recited preferred components.  The culture medium consisting of the preferred components reads on a culture medium consisting of DMEM, F12, serum, KGF, one or more antibiotics, and one or more keratinocyte growth accelerator factors. This conclusion of obviousness is based on the disclosure of Gibbs et al. suggesting inclusion of each of the preferred components in a medium for culturing skin cells.  One would have had a reasonable expectation of successfully producing a culture medium consisting of each of the preferred components because the components are commonly combined in the art for the culture of keratinocytes and furthermore yield a complete medium for maintaining keratinocyte growth.
Regarding claim 29: Following the discussion of claim 1 above, Gibbs et al. teach subject-derived serum as a preferred embodiment and humans as the preferred subject (See ¶0042, 0057). As humans are mammals, claim 29 reads on Gibbs et al., and a prima facie case of obviousness exists. 
Regarding claim 30: Following the discussion of claim 1 above, Gibbs et al. teach the use of serum. While Gibbs et al. do not teach a serum concentration in their medium, arriving at the claimed serum range would have been a matter of routine optimization. Keratinocytes, like many other cells, exhibit optimal growth in media having a relatively low concentration of serum, with 5-15% serum falling within standard workable ranges. Because cell culture media has a finite number of serum concentrations that would be reasonably expected to lead to success, optimization of the medium of Gibbs et al. would have predictably led to the claimed invention. 
Regarding claim 39: Following the discussion of claim 1 above, Gibbs et al. teach a combination of DMEM and F-12 but do not disclose a ratio. As keratinocytes are generally cultured in media containing ratios of DMEM to F-12 of 3:1, 2:1, 1:1, 1:2, or 1:3, arriving at the claimed ratios would have been a matter of routine optimization. Because keratinocyte culture media features a finite number of DMEM to F-12 ratios that would be reasonably expected to lead to success, optimization of the medium of Gibbs et al. would have predictably led to the claimed invention.  
Regarding claim 40: Following the discussion of claim 1 above, Gibbs et al. teach the use of KGF as a growth factor and a growth factor concentration of 0.1-50 ng/ml in the culture medium (See ¶0042). Where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. 
Claims 1, 29-35, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. (US 7816133 B2) in view of Le Bitoux et al. (The Open Dermatology Journal, 2009), taken with the evidence of Thermo Fisher (Product datasheet, 2004).
The teachings of Gibbs et al. are set forth above. Gibbs et al. render obvious the culture medium of claims 1, 29-32, 34-35, and 39-40.
Regarding claim 33: Gibbs et al. teach a medium for culturing skin cells comprising preferred components DMEM, F12, serum, “growth factors”, vitamin C, hydrocortisone, insulin, and one or more antibiotics (See ¶0042). Gibbs et al. fail to teach the use of gentamicin as the antibiotic.
Le Bitoux et al. teach the use of penicillin, streptomycin, and amphotericin B in an antibiotic-antimycotic solution from Life Technologies (See Thermo Fisher product datasheet) along with gentamicin for culturing keratinocytes (See page 33, col. 2, ¶2). Because Gibbs et al. and Le Bitoux et al. pertain to the culture of skin cells, it would have been obvious to one having ordinary skill in the art to add gentamicin to the medium of Gibbs et al. Amphotericin B and gentamicin are often formulated in a single solution for addition to cell culture. One having skill in the art would have recognized that an antimicrobial combination of penicillin, streptomycin, amphotericin B, and gentamicin, such as is taught by Le Bitoux et al., could be readily substituted for the one or more antibiotics of Gibbs et al. for successfully culturing keratinocytes. Substitution of one known element for another known element having equivalent effect is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, substitution of the one or more antibiotics of Gibbs et al. for the penicillin-streptomycin-amphotericin B-gentamicin combination of Le Bitoux et al. would have been prima facie obvious to one having skill in the art, and thus, the invention as claimed is unpatentable over the prior art.   
Claims 1, 29-32, and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. (US 7816133 B2) in view of Bajpai et al. (Stem Cells, 2017).
The teachings of Gibbs et al. are set forth above. Gibbs et al. render obvious the culture medium of claims 1, 29-32, 34-35 and 39-40.
Regarding claim 36-38: Gibbs et al. teach a medium for culturing skin cells comprising preferred components DMEM, F12, serum, “growth factors”, vitamin C, hydrocortisone, insulin, and one or more antibiotics (See ¶0042). Gibbs et al. fail to teach the use of an antimycotic.
Bajpai et al. teach the use of antibiotic-antimycotic from Life Technologies (See page 1403, col. 1, ¶3) for culturing keratinocytes. This solution consists of penicillin, streptomycin, and amphotericin B (See Thermo Fisher product datasheet, 2004). As Gibbs et al. and Bajpai et al. both pertain to the culture of skin cells, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to combine an antimicrobial solution, such as is taught by Bajpai et al., with the medium of Gibbs et al. for the purpose of limiting antimicrobial growth. Combining one known element with another known element is considered to be obvious, absent a showing that the result of the combination yields more than predictable results. Thus, combination of the medium of Pierce et al. with antimicrobial agents, as taught by Bajpai et al., would have been prima facie obvious to one having ordinary skill in the art, and thus, the invention as claimed is unpatentable over the prior art.
Claims 1, 28-32, and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (Journal of Experimental Medicine, 1994) in view of Bajpai et al. (Stem Cells, 2017), taken with the evidence of Thermo Fisher (Product datasheet, 2004).
Regarding claims 1, 29-32, 34-38, and 40: Pierce et al. teach a medium for culturing dermal explants consisting of DMEM, Ham’s F-12, 10% FBS, and 10-160 ng/ml KGF. Pierce et al. fail to teach the use of one or more antibiotics or antimycotics. 
Bajpai et al. teach the use of an antibiotic-antimycotic from Life Technologies (See page 1403, col. 1, ¶3) for culturing keratinocytes. As discussed above, this solution consists of penicillin, streptomycin, and amphotericin B (See Thermo Fisher product datasheet, 2004). Because Pierce et al. and Bajpai et al. both pertain to the culture of skin cells, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to combine an antimicrobial solution, such as is taught by Bajpai et al., with the medium of Pierce et al. for the purpose of limiting antimicrobial growth. Combining one known element for another known element is considered to be obvious, absent a showing that the result of the combination yields more than predictable results. Thus, combination of the medium of Pierce et al. with antimicrobial agents, as taught by Bajpai et al., would have been prima facie obvious to one having ordinary skill in the art, and thus, the invention as claimed is unpatentable over the prior art.
Regarding claim 28: Following the discussion of claim 1 above, Pierce et al. teach a medium consisting of DMEM, Ham’s F-12, 10% FBS, and 10-160 ng/ml KGF but fail to teach the DMEM as being high-glucose DMEM.
Bajpai et al. teach the use of high-glucose DMEM for culturing keratinocytes (See page 1403, col. 1, ¶3). It would have been obvious to one of ordinary skill in the art that the high-glucose version of DMEM, such as is taught by Bajpai et al., could be substituted for standard DMEM in the medium of Pierce et al. for optimizing cell growth. High-glucose DMEM is commonly used in the art, often interchangeably with standard (1 g/l glucose) DMEM, depending on experimental or cellular metabolic needs. Substitution of one known element for another known element is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, substitution of DMEM in the medium of Pierce et al. for high-glucose DMEM, as taught by Bajpai et al., would have been prima facie obvious to one having ordinary skill in the art, and thus, the invention as claimed is unpatentable over the prior art.
Regarding claim 39: Following the discussion of claim 1 above, Pierce  et al. teach a medium consisting of DMEM, Ham’s F-12, 10% FBS, and 10-160 ng/ml KGF but fail to teach DMEM and F-12 in a 3:1 ratio.
Bajpai et al. teach the use of DMEM and F-12 in a 3:1 ratio for culturing keratinocytes (See page 1403, col. 1, ¶3). It would have been obvious to one having skill in the art that the 3:1 ratio of DMEM to F-12 as taught by Bajpai et al. could have been substituted for the 1:1 ratio of Pierce et al., as both formulations are commonly used in the culture of keratinocytes. Substitution of one known element for another element having equivalent effect is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, substitution of one part DMEM in the medium of Pierce et al. for three parts DMEM, as taught by Bajpai et al., would have been prima facie obvious to one having ordinary skill in the art, and thus, the invention as claimed is unpatentable over the prior art. 
Claims 1 and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (Journal of Experimental Medicine, 1994) in view of Bajpai et al. (Stem Cells, 2017), taken with the evidence of Thermo Fisher (Product datasheet, 2004), further in view of Le Bitoux et al. (The Open Dermatology Journal, 2009).
The teachings of Pierce et al. and Bajpai et al. are set forth above. The combination of these teachings render obvious claims 1, 28-32, and 34-40.
Regarding claim 33: Following the discussion of claims 1 and 31 above, Pierce et al. and Bajpai et al. teach a cell culture medium consisting of DMEM, F-12, FBS, KGF, penicillin, streptomycin, and amphotericin B. The combination of Pierce et al. and Bajpai et al. fail to teach the use of gentamicin.
Le Bitoux et al. teach the use of penicillin, streptomycin, and amphotericin B in the same Life Technologies solution (See Thermo Fisher product datasheet) used by Bajpai et al. along with gentamicin for culturing keratinocytes (See page 33, col. 2, ¶2). Because Pierce et al., Bajpai et al., and Le Bitoux et al. pertain to the culture of skin cells, it would have been obvious to one having ordinary skill in the art to add gentamicin to the medium of Pierce et al. and Bajpai et al. Amphotericin B and gentamicin are often formulated in a single solution for addition to cell culture. One having skill in the art would have recognized that an antimicrobial combination of penicillin, streptomycin, amphotericin B, and gentamicin, such as is taught by Le Bitoux et al., could be substituted for the penicillin-streptomycin-amphotericin B combination of Pierce et al. and Bajpai et al. Substitution of one known element for another known element having equivalent effect is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, substitution of the penicillin-streptomycin-amphotericin B combination of Pierce et al. and Bajpai et al. for the penicillin-streptomycin-amphotericin B-gentamicin combination of Le Bitoux et al. would have been prima facie obvious to one having skill in the art, and thus, the invention as claimed is unpatentable over the prior art.   
Claims 1, 28-32, and 34-44 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (Journal of Experimental Medicine, 1994) in view of Bajpai et al. (Stem Cells, 2017), further in view of Chapman et al. (Stem Cell Research and Therapy, 2014).
The teachings of Pierce et al. and Bajpai et al. are set forth above. The combination of these teachings render obvious claims 1, 28-32, and 34-40.
Regarding claims 41-44: Following the discussion of claim 1 above, Pierce et al. and Bajpai et al. teach a cell culture medium consisting of DMEM, F-12, FBS, KGF, penicillin, streptomycin, and amphotericin B. The combination of Pierce et al. and Bajpai et al. fail to teach the use of a ROCK inhibitor as a keratinocyte growth factor accelerator.
Chapman et al. teach the use of 10 µM Y-27632, a ROCK inhibitor, for culturing keratinocytes. Y-27632 is shown to increase keratinocyte proliferation and longevity (See fig. 1-2). It would have been prima facie obvious to one having ordinary skill in the art to have modified the culture medium of Pierce et al. and Bajpai et al. to include a ROCK inhibitor, such as is taught by Chapman et al., in order to optimize keratinocyte growth. One would have had a reasonable expectation of successfully modifying the culture medium in such a manner because Chapman et al. teach the long-term culture of keratinocytes in a medium containing 10 µM Y-27632, which could readily be included in the medium of Pierce et al. and Bajpai et al. with the reasonable expectation of increased cell proliferation and longevity. Thus, the invention as claimed is unpatentable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S SPENCE whose telephone number is 571-272-8590. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached at 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.S.S./Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633